Mr. Bob Nash President Arkansas Development Finance Authority P.O. Box 8023 Little Rock, AR 72203-8023
Dear Mr. Nash:
This is in response to your request for an opinion regarding Act 36 of the First Extraordinary Session of 1989 (an appropriation for personal services and operating expenses of the Arkansas Development Finance Authority for the biennial period ending June 30, 1991), and Act 829 of 1989 (the Arkansas Farm Mediation Act). You note that Section 11 of Act 829 of 1989 was repealed by act 36 of 1989 (1st Ex. Sess.).  You have asked whether the provisions of Act 36 which amended the Arkansas Farm Mediation Act remain effective after June 30, 1991.
It is my opinion that the answer to your question is "yes"; Section 16 of Act 36 of 1989 (1st Ex. Sess.), the provision which repealed Section 11 of Act 829 of 1989, remains effective after June 30, 1991.  There is no reference in Section 16 to the 1989-91 biennium.  Rather, this provision states:
     In order to make the Arkansas Farm Mediation Act, the same being Act 829 of 1989, more in compliance with federal regulations and therefore to make the Arkansas Farm Mediation Office more eligible to receive federal funding, Section 11 of Act 829 of 1989 is hereby repealed. [Acts 1989 (1st Ex. Sess.), No. 36, 16.]
It is my opinion that this provision is of a general and permanent nature.  It has been incorporated into the Arkansas Code as such.  See A.C.A. 2-7-103 (Supp. 1989) (Publisher's Notes).  It is also significant to note that the Chancery Court of Pulaski County, Arkansas, Fifth Division, found this section to be a change in substantive law that is sufficiently connected to the purpose of Act 36 to be permissible under Article 5, Section 30 of the Arkansas Constitution (the so-called "unity of subject" requirement for appropriation acts).  Pulaski County Chancery Court, 5th Div., No. 90-0278 (August 3, 1990).
This case is currently on appeal to the Arkansas Supreme Court.  The issue thus ultimately rests with the Court.  If it reverses the Chancellor's findings, corresponding modification of this opinion may be necessary.  It is my opinion at this point, however, that Section 16 of Act 36 of the First Extraordinary Session of 1989 remains in effect after June 30, 1991.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney general Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB/dwv
[1] Section 11 of Act 829 of 1989 states:  "This act does not apply to any commercial bank chartered by the state or federal government.""